UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-6123


ANTONIO BARNES,

                  Petitioner – Appellant,

          v.

CECILA REYNOLDS, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. David C. Norton, District Judge.
(5:15-cv-00022-DCN)


Submitted:   October 31, 2016               Decided:   November 4, 2016


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Antonio Barnes, Appellant Pro Se.     Alphonso Simon, Jr.,
Assistant Attorney  General, Donald  John   Zelenka, Senior
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Antonio Barnes seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2254 (2012) petition.                              The order is

not    appealable       unless    a   circuit      justice       or    judge    issues     a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(A) (2012).

A     certificate      of      appealability      will     not        issue    absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                  When the district court denies

relief    on    the    merits,    a   prisoner        satisfies       this    standard    by

demonstrating         that     reasonable       jurists    would        find    that     the

district       court’s      assessment    of    the     constitutional         claims     is

debatable      or     wrong.      Slack   v.     McDaniel,       529    U.S.    473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that

Barnes has not made the requisite showing.                   Accordingly, we deny

a   certificate       of    appealability       and    dismiss    the     appeal.        The

motion to vacate sentence and for bail is denied.                             We dispense

with oral argument because the facts and legal contentions are

                                            2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                DISMISSED




                                     3